— In an action to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated July 19, 1985, which granted the plaintiffs’ motion to renew or reargue prior motions of the defendant and the third-party defendant for summary judgment dismissing the complaints against each of them, and, upon reargument, determined that the underlying motions were to be held in abeyance pending the furnishing of a promised but omitted expert’s report to Special Term and opposing parties within a 30-day period.
Appeal dismissed, on the law, without costs or disbursement.
The order holding the underlying motions in abeyance, pending service and receipt of a report, did not determine those motions and therefore is not appealable as of right (CPLR 5701 [a] [2]; cf. Astuto v New York Univ. Med. Center, 97 AD2d 805). Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.